583 So. 2d 822 (1991)
Allen W. COX, Appellant,
v.
STATE of Florida, Appellee.
No. 91-1095.
District Court of Appeal of Florida, Fourth District.
August 21, 1991.
Allen W. Cox, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Don M. Rogers, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We grant appellant a belated appeal since the trial court's order denying appellant's rule 3.850 motion for post-conviction relief failed to state that appellant had the right to appeal, or the time limitations therefore. See State ex rel. Shevin v. District Court of Appeal of Florida, Third District, 316 So. 2d 50 (Fla. 1975); Brown v. State, 502 So. 2d 1006 (Fla. 5th DCA 1987). However, we conclude that the trial court did not err in denying the 3.850 motion, and we therefore affirm.
WARNER, GARRETT and FARMER, JJ., concur.